sfc # & ❖ * ❖
At the time of the hearing, the respondent produced medical reports from Doctors Russell and Lucas, showing that there was no permanent disability, and it was further shown that the case had come on for an informal hearing on several occasions and an award made of no temporary disability and no permanent. In spite of this, the petitioner constantly complained of trouble and inability to work, so it was finally agreed between all parties that the case should be settled on the basis of a flat allowance of five per cent, of partial total permanent disability entitling the petitioner to twenty-five weeks7 compensation at the rate of $17 per week. It was further agreed that the attorney for the petitioner should be entitled to a counsel fee of $50 from the amount of the award, and that $50 for medical examinations and fees was to be paid by the petitioner. The petitioner was placed upon the stand and after the matter was explained to him fully, he indicated his acceptance of this agreement and his desire to have an award entered on that basis.
John J. Stahl, Referee.